DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 are dependent from claim 13. However, claim 13 is lacking antecedent basis for "the method" recited in claims 17 and 18. For the purpose of examination, claims 17, 18 will be interpreted as being dependent from claim 16, which provides proper antecedent basis for "the method".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao (US 2019/0032879).
Regarding Claim 1,  Tsao discloses a system for controlling a plurality of aircraft lights on an aircraft (Figs. 1 – 5, Paragraph [0049]; Abstract), the system comprising: a plurality of sensors configured to detect states of the aircraft (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, the information including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps; a plurality of sensors on the airplane provide this information, Fig. 6, Paragraphs [0052] and [0075]); and a processor communicatively coupled with the aircraft lights (Paragraph [0076]), the processor being configured to: determine that a condition is met according to one of the states detected by one of the plurality of sensors (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps; a plurality of sensors on the airplane provide this information, Fig. 6, Paragraph [0075]; during a third step 22, the at least one lighting beam to be turned on, together with their direction and their distribution, are determined according to the determined flight phase and to the objects recognized in front of the airplane; a light is turned on when a condition is met according to the state of the aircraft; this is implemented using the processor, Fig. 6, Paragraph [0076]), and automatically turn on one of the plurality of aircraft lights when the condition is met (during a third step 22, the at least one lighting beam to be turned on, together with their direction and their distribution, are determined according to the determined flight phase, which corresponds to conditions] and to the objects recognized in front of the airplane; the light is automatically turned on based on the conditions met and the state of the aircraft; this is implemented using the processor, Fig. 6, Paragraph [0076], Paragraph [0075]). 
Regarding Claim 3,  Tsao discloses the system of claim 1, wherein the states (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, the information including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps, Fig. 6, Paragraphs [0052] and [0075]) include at least one of an airspeed (speed, Paragraph [0075], a ground speed, an engine on or an engine off condition, an engine rpm, an external lighting condition, a time of day, an outside air temperature, icing, an altitude (altitude, Paragraph [0075], landing gear up, landing gear down, weight on wheels (contact of the wheels on the ground, Paragraph [0075], and an approach or departure procedure being active (approach, landing, taxi, and take-off, Paragraph [0052]). 
Regarding Claim 6,  Tsao discloses the system of claim 1, wherein the processor is further configured to change a configuration of one of the aircraft lights when another condition is met (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps, Fig. 6, Paragraph [0075]; the control means 5 and the closed-loop control means 4 allow the extent and the direction of the at least one light beam 6a, 6b to be modified according to the flight phases, such as approach, landing, taxi, and take-off; the processor configures the aircraft lights according to the various other conditions that are met, Paragraph [0052]), 
Regarding Claim 7,  Tsao discloses the system of claim 1, wherein the processor is further configured to change a brightness or intensity of one of the aircraft lights when another condition is met (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps, Fig. 6, Paragraph [0075]; the control means 5 and the closed-loop control means 4 allow the extent (intensity] and the direction of the at least one light beam 6a, 6b to be modified according to the flight phases, such as approach, landing, taxi, and take-off [the processor changes the aircraft light extent / intensity according to the various other conditions that are met], Paragraph [0052]; Paragraph [0046]).
Regarding Claim 16, Tsao discloses a method of controlling lighting of an aircraft (Abstract), the method comprising the steps of: detecting states of the aircraft via a plurality of sensors of an aircraft lighting control system (during a second step 21. flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, the information including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps [a plurality of sensors on the airplane provide this information to the data network; the plurality of sensors can be interpreted as part of an aircraft lighting control system], Fig. 6, Paragraphs [0052] and [0075]; determining a condition is met according to one of the states via a processor of the aircraft lighting control system (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps, Fig. 6, Paragraph [0075]; during a third step 22, the at least one lighting beam to be turned on, together with their direction and their distribution, are determined according to the determined flight phase and to the objects recognized in front of the airplane (a light is turned on when a condition is met according to the state of the aircraft; this indicates a processor is used in the aircraft lighting control system], Fig. 6, Paragraph [0076]); and automatically turning on one of a plurality of aircraft lights when the condition is met (during a third step 22, the at least one lighting beam to be turned on, together with their direction and their distribution, are determined according to the determined flight phase and to the objects recognized in front of the airplane [the light is automatically turned on based on the conditions met and the state of the aircraft], Fig. 6, Paragraphs [0075] and [0076]). 
Regarding Claim 17,  Tsao discloses the method of claim 16, wherein the condition is an indicator of a beginning phase of flight (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps, Fig. 6, Paragraph [0075]; illumination of the predefined runway areas during the various approach, landing, taxi, and take-off phases at night [taxi and take-off phases are beginning-phase-of-flight states, which correspond to beginning-phase-of-flight conditions being met], Paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 8, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0032879) in view of SKYbrary (“External Lights – SKYbrary Aviation Safety”). 
Regarding Claim 2, Tsao fails to explicitly disclose wherein the processor being configured to automatically turn off one of the plurality of aircraft lights when the condition is no longer met or when another condition is met. However, SKYbrary teaches aircraft technical information (categories: flight technical,  page 1, below "External Lights") wherein the processor is further configured to automatically turn off one of the plurality of aircraft lights when the condition is no longer met or when another condition is met; virtually all aircraft types are fitted with external lights of some type [the aircraft has a plurality of lights,  page 1, Description; the strobe light switch will have an AUTO position which will result in activation and deactivation of the lights based on weight on wheels; the strobe light may be turned off when the condition of having weight on the wheels in no longer met,  page 1, Strobe Lights). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of SKYbrary for the purpose of turning the lights off when conditions are no longer met and thereby simplifying landing and take-off of the aircraft (page 1, strobe lights, SKYbrary). 
	Regarding Claim 8, Tsao fails to explicitly disclose the aircraft lights include navigation lights, a beacon light, a strobe light, a recognition light, a logo light, cabin lights, and panel lights. SKYbrary teaches aircraft technical information (categories: flight technical,  page 1, below "External Lights") comprising: the aircraft lights include navigation lights ( page 1, Aircraft Visibility), a beacon light ( page 1, Aircraft Visibility), a strobe light ( page 1, Aircraft Visibility), a recognition light (formation lights [function as recognition lights],  page 2, Specific Purpose Lighting), a logo light ( page 2, Specific Purpose Lighting), cabin lights (all aircraft have cabin lights,  page 1, Description), and panel lights (all aircraft have panel lights,  page 1, Description). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of SKYbrary for the purpose of including many types of aircraft lights thereby making aircraft more visible to other aircrafts and improving pilot visibility during critical phases of flight (page 1, Description, SKYbrary) 
Regarding Claim 18, Tsao fails to explicitly disclose further comprising the step of automatically turning off one of the plurality of aircraft lights when the condition is no longer met or when another condition is met. SKYbrary teaches aircraft technical information (categories: flight technical, page 1, below "External Lights") further comprising the step of automatically turning off one of the plurality of aircraft lights when the condition is no longer met or when another condition is met (virtually all aircraft types are fitted with external lights of some description [the aircraft has a plurality of lights], page 1, Description; the strobe light switch will have an AUTO position which will result in activation and deactivation of the lights based on weight on wheels [the strobe light may be turned off when the condition of having weight on the wheels in no longer met], page 1, Strobe Lights).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of SKYbrary for the purpose of turning the lights off when conditions are no longer met and thereby simplifying landing and take-off of the aircraft (SKYbrary, Strobe Lights).
Regarding Claim 19, Tsao as modified, discloses the method of claim 18, wherein the condition is an indicator of an ending stage of flight (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps, Fig. 6, Paragraph [0075]; illumination of the predefined runway areas during the various approach, landing, taxi, and take-off phases at night [approach and landing phases are ending-phase-of-flight states, which correspond to ending-phase-of-flight conditions being met], Paragraph [0052]). 
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0032879) in view of Larsen et al. (US 2008/0137353).
Regarding Claim 4, Tsao fails to explicitly disclose wherein the processor is configured to automatically digitally control aim, intensity, or activation state of one of the plurality of lights according to a direction the aircraft being steered. Larsen et al. is in the field of exterior lighting for aircraft (Paragraph [0001]) and teaches the processor is configured to automatically digitally control aim, intensity, or activation state of one of the plurality of lights according to a direction the aircraft being steered (when the nose wheel 360 is rotated to the right, light beam 364 from light assembly 354 is directed to a second position 368 corresponding to the direction that the nose wheel 360 is pointing; based on the direction of the aircraft, the aim of the lights is automatically shifted; automatic movement indicates a processor controls this functionality; aircrafts have digital instrumentation, and thus this can be interpreted as automatic digital control. Fig. 25, Paragraph [0048]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of Larsen et al. for the purpose of shifting the aim of the lights based on the direction of the aircraft and thereby providing more effective runway illumination (Larsen, Paragraph [0003]; Paragraph [0048]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0032879) in view of US 2015/0349882 to Lamkin.
	Regarding Claim 5, Tsao fails to explicitly disclose wherein the processor is part of an aviation connectivity gateway module. Lamkin teaches wireless data communication using airborne lighting (Title) including: the processor is part of an aviation connectivity gateway module (the aircraft lighting sources 112 are in operative communication with an aircraft gateway device 114, which includes at least one processor, Fig. 1, Paragraph [0022]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of Lamkin for the purpose of providing means for reliably transmitting and receiving data on an aircraft (Lamkin, Paragraph [0001]). 

Claim(s) 9 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0032879) in view of Ausman (“Aircraft Wiring: Instrument panel switch layout for Experimental aircraft”). 
Regarding Claim 9, Tsao fails to explicitly disclose wherein the system is activated via a master switch of the aircraft. Ausman teaches aircraft wiring (Title) wherein the system is activated via a master switch of the aircraft (the left group [including the master switch) is used before engine start [the master switch activates aircraft systems), page 2, Fig. 2, paragraph beneath Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of Ausman for the purpose of activating the lighting control with a master switch and thereby providing convenient means for the lighting to be activated before engine start (Ausman, page 2, paragraph beneath Fig. 3). 
Regarding Claim 10, Tsao fails to explicitly disclose wherein the system is activated via an avionics switch of the aircraft. Ausman teaches aircraft wiring (Title) wherein the system is activated via an avionics switch of the aircraft (the middle group [including the avionics switch) is used after [engine) start [the avionics switch activates aircraft systems), page 2, Fig. 2, paragraph beneath Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of Ausman for the purpose of activating the lighting control with the avionics switch and thereby providing convenient means for the lighting to be activated after engine start (Ausman, page 2, paragraph beneath Fig. 3).
Regarding claim 11, Ausman fails to explicitly disclose the system of claim 1, wherein the system further comprises a system activation switch independent of a master switch and avionics switch of the aircraft. Ausman discloses a master switch is used before engine start, (page 2, Fig. 2, paragraph beneath Fig. 3) and an avionics switch of the aircraft (the middle group [including the avionics switch) is used after (engine) start, page 2, Fig. 2, paragraph beneath Fig. 3). It would have been a matter of obvious design choice to include two independently wired switches to activate the lighting system in order to provide flexibility and more ease of control of one component at a time.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0032879) in view of Jaoa (US 2003/0193404).
Regarding Claim 12, Tsao fails to explicitly disclose wherein the system is configured to be activated via a remote mobile device. Joao is in the field of providing control, monitoring and/or security for aircraft in a network environment (Paragraph [0002]) and teaches wherein the system is configured to be activated via a remote mobile device (any and all flight control functions can be controlled via the home or personal computer or communication device 150 and any one or more of the server computer 51o, the server computer 952, and/or the computer 970, and the airplane can also be landed remotely by controlling and/or uploading information to the automatic pilot aboard the airplane [by uploading information to the automatic pilot, the remote device may activate that system on the airplane], Paragraph [0604]; the computer 150 can also be a laptop computer, a hand held computer, a pocket personal computer, a cellular telephone; the remote device is a remote mobile device, Paragraph [0344]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of Joao for the purpose of allowing a remote mobile device to activate the system and thereby providing means for increasing aircraft safety in case of improper piloting (Joao, Paragraphs [0011], [0603]). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0032879) in view of Maxik et al. (US 2013/0088155).
Regarding Claim 13, Tsao fails to explicitly disclose wherein the system is configured to optimize lighting control via artificial intelligence. Maxik is in the field of lighting systems (Paragraph [0001]) and teaches wherein the system is configured to optimize lighting control via artificial intelligence (the environmental conditions may be sensed by the lighting system 10 by sensing the environmental light 48 by the light emitting semiconductor device 40 of the lighting system 10, Fig. 5, Paragraph [0196]; the plurality of light emitting semiconductor devices may be communicatively connected across a plurality of nodes, which may be included in a neural network (artificial intelligence), Paragraph [0196]; Skilled artisans will appreciate that the list of steps to train a neural network, or other component of the lighting system 61 that utilizes machine learning or similar process, is not intended to be exhaustive. Additional steps may be performed by the neural network consistent with the scope and spirit of the present invention, and are intended to be included within the disclosure of the same; the artificial intelligence may optimize the lighting control, Paragraph [0198]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify  Tsao with the teaching of Maxik for the purpose of using artificial intelligence to optimize the lighting and thereby reducing power consumption (Maxik, Paragraph [0006]). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0032879) in view of Kortz (US 2019/0208390).
Regarding Claim 14,  Tsao discloses the system of claim 1, including controlling aircraft lights (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, the information including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps; a plurality of sensors on the airplane provide this information, Fig. 6, Paragraph [0075]; during a third step 22, the at least one lighting beam to be turned on, together with their direction and their distribution, are determined according to the determined flight phase and to the objects recognized in front of the airplane, Fig. 6, Paragraphs [0075] and [0076]). Tsao fails to explicitly disclose wherein the processor is configured to receive data from third party integrations and control the aircraft lights according to the received data. Kortz relates to controlling access to electronic devices via application programming interface restrictions (Paragraph [0002]) and teaches the processor is configured to receive data from third party integrations (the second application 148 may be a third party home-automation application that may be running on a portable electronic device, such as a personal mobile device, and the second application 148 may generate device request messages 150, such as commands to control or request information from the smart home devices 10A and/or 108, Fig. 5, Paragraph [0111]) and control the lights according to the received data (the lighting may be turned off when the thermostat 10A enters an "AWAY" mode, which helps to ensure that energy is not wasted, and when the thermostat 10A enters "HOME" mode, the lighting may be activated [information from the second application / third party integrations may be received, and the lights may be controlled according to the received data; this occurs via a processor], Paragraph [0143]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of Kortz for the purpose of allowing third party integrations to interface with the lights and thereby providing convenient means to establish and control smart systems in an environment (Kortz, Paragraphs [0004] and (0005]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0032879) in view of Liu et al. (US 2019/0047700). 
Regarding Claim 15,  Tsao fails to explicitly disclose wherein the system is configured to allow the aircraft to revert to manual lighting if the system malfunctions. Liu et al. provides improved systems and methods for controlling unmanned aerial vehicles (Paragraph [0040]) and teaches wherein the system is configured to allow the aircraft to revert to manual [control] if the system malfunctions (automated flight mode switching may be performed based environmental information such as environment type, state of the UAV or components thereof, phase of operation, detected safety risks such as malfunctions and/or obstacles, or suitable combinations thereof (having an automated flight mode switch indicates that, prior to the system flight mode switch, the UAV may be flying autonomously], Paragraph [0070]; the UAV can automatically switch from the current [autonomous] flight mode to manual mode 502 if a malfunction is detected, Fig. 5, Paragraph [0071]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of Liu et al. for the purpose of reverting the automatic lighting to manual control and thereby providing added safety during flights (Liu et al., Paragraph [0003]).
	
Claim 20 lacks an inventive step under PCT Article 33(3) as being obvious over Tsao (US 2019/0032879) in view of SKYbrary and US 2019/0208390 to Kortz.
Regarding Claim 20,  Tsao discloses a system for controlling lighting on an aircraft (Abstract), the system comprising: a plurality of sensors configured to detect states of the aircraft (during a second step i1, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, the information including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps [a plurality of sensors on the airplane provide this information), Fig. 6, Paragraph [0075]; Paragraph [0052]), the states including at least one of an airspeed (speed, Paragraph [0075], a ground speed, an engine on or an engine off condition, an engine rpm, an external lighting condition, a time of day, an outside air temperature, icing, an altitude (altitude, Paragraph [0075], landing gear up, landing gear down, weight on wheels (contact of the wheels on the ground, Paragraph [0075], and an approach or departure procedure being active (approach, landing, taxi, and take-off, Paragraph [0052]); a plurality of aircraft lights (the lighting system 1 comprises an optical acquisition device 2, at least one long-range headlight 12a, 12b, 13a, 13b, 14a, 14b [there at least two lights on the aircraft) comprising a light source 3a, 3b, closed-loop control means 4, and a means 5 for controlling the light sources 3a, 3b, and closed-loop control means 4 and, when it is applicable, means of moving at least one light source 3a, 3b, Figs. 1-5, Paragraph [0049]) including a landing light (illumination of the predefined runway areas during the various approach, landing, taxi, and take-off phases at night [the light may be a landing light], Paragraph [0052]), a taxi light (illumination of the predefined runway areas during the various approach, landing, taxi, and take-off phases at night [the light may be a taxi light], Paragraph [0052]); and a processor communicatively coupled with the aircraft lights (during a third step 22, the at least one lighting beam to be turned on, together with their direction and their distribution, are determined according to the determined flight phase and to the objects recognized in front of the airplane [the aircraft lights are controlled based on the state of the airplane, indicating that there is a processor communicatively coupled with the aircraft lights], Fig. 6, Paragraph [0076]), the processor being configured to: determine that a beginning-phase-of-flight condition is met according to the one of the states detected by one of the plurality of sensors (during a second step 21, flight information is obtained from the data network of the aircraft in order to determine the flight phase in progress, including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps [a plurality of sensors on the airplane provide this information], Fig. 6, Paragraph [0075]; illumination of the predefined runway areas during the various approach, landing, taxi, and take-off phases at night [taxi and take-off phases are beginning-phase-of-flight states, which correspond to beginning-phase-of-flight conditions being met; determining the beginning-phase-of-flight conditions are being met occurs using the processor), Paragraph [0052]); automatically turn on one of the plurality of aircraft lights when the beginning-phase-of-flight condition is met (during a third step 22, the at least one lighting beam to be turned on, together with their direction and their distribution, are determined [automatically] according to the determined flight phase [the phase/state corresponds to beginning-phase-of-flight conditions being met] and to the objects recognized in front of the airplane [this occurs using the processor), Fig. 6, Paragraphs [0052], [0075], and [0076]) determine that an ending-phase-of-flight condition is met according to the one of the states detected by one of the plurality of sensors (during a second step 21, flight information [indicative of conditions of the aircraft) is obtained from the data network of the aircraft in order to determine the flight phase in progress, including the speed, the altitude, altitude angle, thrust, state of inversion of the thrust, the contact of the wheels with the ground, the position of the attack edges and of the flaps (a plurality of sensors on the airplane provide this information], Fig. 6, Paragraph [0075]; illumination of the predefined runway areas during the various approach, landing, taxi, and take-off phases at night [approach and landing phases are ending-phase-of-flight states, which correspond to ending-phase-of-flight conditions being met; determining the ending-phase-of-flight conditions are being met occurs using the processor], Paragraph [0052]); automatically turn on one of the plurality of aircraft lights when the ending-phase-of-flight condition is met (during a third step 22, the at least one lighting beam to be turned on, together with their direction and their distribution, are determined [automatically] according to the determined flight phase [the phase/state corresponds to ending-phase-of-flight conditions being met] and to the objects recognized in front of the airplane [this occurs using the processor], Fig. 6, Paragraphs [0076], [0075], [0052]). Tsao fails to explicitly disclose a plurality of aircraft lights including navigation lights, a beacon light, a strobe light, a recognition light, a logo light, cabin lights, and panel lights; and the processor being configured to: receive data from third party integrations; and control the aircraft lights according to the received data. However, SKYbrary teaches aircraft technical information (categories: flight technical,  page 1, below "External Lights") comprising: a plurality of aircraft lights including navigation lights ( page 1, Aircraft Visibility), a beacon light ( page 1, Aircraft Visibility), a strobe light ( page 1, Aircraft Visibility), a recognition light (formation lights [function as recognition lights],  page 2, Specific Purpose Lighting), a logo light ( page 2, Specific Purpose Lighting), cabin lights (all aircraft have cabin lights,  page 1, Description), and panel lights (all aircraft have panel lights,  page 1, Description). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of SKYbrary for the purpose of having an automated lighting system including many types of aircraft lights and thereby providing more efficient means of being safe in various weathers (Tsao, Paragraphs [0003), [0015]). Kortz relates to controlling access to electronic devices via application programming interface restrictions (Paragraph [0002]) and teaches the processor being configured to: receive data from third party integrations (the second application 148 may be a third party home-automation application that may be running on a portable electronic device, such as a personal mobile device, and the second application 148 may generate device request messages 150, such as commands to control or request information from the smart home devices 10A and/or 10B, Fig. 5, Paragraph [0111]); and control the lights according to the received data (the lighting may be turned off when the thermostat 10A enters an "AWAY" mode, which helps to ensure that energy is not wasted, and when the thermostat 10A enters "HOME" mode, the lighting may be activated [information from the second application / third party integrations may be received, and the lights may be controlled according to the received data; this occurs via a processor], Paragraph [0143]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tsao with the teaching of Kortz for the purpose of allowing third party integrations to interface with the lights and thereby providing convenient means to establish and control smart systems in an environment (Kortz, Paragraphs [0004] and [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VALENTINA XAVIER/
Primary Examiner, Art Unit 3642